Order filed June 26, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00389-CV
                                    ____________

                    IN THE INTEREST OF M.R., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-04856J

                                     ORDER
      Appellant’s, A.R.’s, brief was due June 12, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant, A.R., files a brief on or before July 6, 2018, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM